NOT DESIGNATED FOR PUBLICATION


                                 STATE OF LOUISIANA


                                   COURT OF APPEAL

W( C
       y lJ                          FIRST CIRCUIT


                                      2021 CA 0458


       LOUISIANA BOARD OF ETHICS IN THE MATTER OF MICHELLE
                                       BARNETT




                                  DATE OF JUDGMENT.           APR 13 2022


                 ON APPEAL FROM THE LOUISIANA BOARD OF ETHICS
                                NUMBER 2015- 0662, PANEL B
                                   STATE OF LOUISIANA


                         ETHICS ADJUDICATORY BOARD —PANEL B
                       WILLIAM COOPER, III, GREGORY McDONALD,
                                AND ESTHER A. REDMANN




       Kathleen M. Allen                       Counsel for Appellee
       Tracy M. Barker                         Louisiana Board of Ethics
       LaToya D. Jordan
       Baton Rouge, Louisiana


       David A. Lowe                           Counsel for Appellant
       Baton Rouge, Louisiana                  Michelle Barnett




                     BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.



       Disposition: AFFIRMED.
CHUTZ, J.


       Respondent -appellant, Michelle Barnett, appeals the order of the Louisiana


Ethics Adjudicatory Board ( EAB), denying her motion for summary judgment,

which sought dismissal of the charges levied against her by the Louisiana Board of

Ethics ( BOE)       based on allegations of violations of the Louisiana Code of

Governmental Ethics. See La. R. S. 42: 1101 et seq. Because the EAB' s order is

clearly controlled by case law precedent and statutes; the issues involve no more

than an application of well- settled rules to recurring fact situations;             the EAB


opinion and conclusions of law adequately explain the order; and no error of law

appears on the record, we affirm in accordance with La. Uniform Courts of Appeal


Rule 2- 16. 2. A(2),( 4),( 5), & (   6).   See La. C. C. P. art. 966. See also Louisiana Bd. of

Ethics Matter of Villere, 2015- 1939 ( La. App. 1st Cir. 12/ 22/ 16),          208 So. 3d 940,


949, writ denied, 2017- 00128 ( La. 3/ 13/ 17),        216 So. 3d 807 ( the proper inquiry in a

motion for summary judgment is whether the evidence in existence at the time of

the filing of formal charges, viewed in the aggregate, establishes that the BOE fully

investigated the allegations and uncovered a factual basis sufficient to substantiate


a probable violation of the Code of Governmental Ethics, notwithstanding that the

presumption may later be proven to be untrue). Accordingly, the EAB' s order,

denying respondent' s motion for summary judgment, is affirmed. Appeal costs are

assessed against respondent -appellant, Michelle Barnett.


        AFFIRMED.




                                                   2